DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 06/01/2021 has been entered.  Claim 1-6 are pending and currently under consideration for patentability under 37 CFR 1.104

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (U.S. 2009/0137875) in view of Boulais (U.S 2006/0074383) and Cohen et al. (U.S. 4,686,963).
With respect to claim 1, Kitagawa et al. teaches an endoscope comprising: 
a wire (36) comprising a first end portion and a second end portion, the wire being inserted in an endoscope insertion portion (FIG. 4a for example); 
a tubular member (28b), the first end portion of the wire being arranged along an inner circumferential face of the tubular member (FIG. 4b), the wire being arranged immediately below a first through hole including openings at predetermined positions on the inner circumferential face and an outer circumferential face of the tubular member (FIG. 4a); 

a small diameter portion (area at 31 for example) arranged to be fitted in a distal end side inner circumferential face of the tubular member (FIG. 4a) and 
an intermediate diameter portion provided on a distal end side of the small diameter portion (distalmost area at 30 for example), the intermediate diameter portion having a diameter larger than a diameter of the small diameter portion (FIG. 2); 
an accommodating portion (31) formed on an outer circumferential face side of the small diameter portion, the first end portion of the wire being accommodated in the accommodating portion (FIG. 4a for example); and 
a relief portion (40a) provided on the intermediate diameter portion and formed on an outer circumferential face of the distal end member, the relief portion being in communication with the accommodating portion (FIG. 2).
However, Kitagawa et al. does no teach the wire is welded to the tubular member. Kitagawa et al. further does not teach a large diameter portion.
With respect to claim 1, Boulais teaches an alternative to control wires with enlarged heads 142 (corresponding to spherical fitting portions 38 of Kitagawa) is to directly weld the control wires in place (para [0035]).
With respect to claim 1, Cohen et al. teaches an endoscope comprising:
a distal end member (FIG. 3) comprising:
an intermediate diameter portion (area at A line in FIG. 3), and
a large diameter portion (84) provided on a distal end side of the intermediate diameter portion, the large diameter portion having a diameter larger than a diameter of the intermediate diameter portion.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the spherical fitting portions of Kitagawa to instead 
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the distal end member of Kitagawa et al. to further include a large diameter portion to facilitate the unimpeded movement of the distal end through the interior regions of the structure being inspected (9:19-23 of Cohen et al.).
With respect to claim 2, Kitagawa et al. teaches the accommodating portion and the first through hole are provided on one straight line along a longitudinal axis of the endoscope insertion portion (FIG. 4A).
With respect to claim 3, Kitagawa et al. teaches the tubular member includes, in addition to the first through hole, a second through hole including openings on the inner circumferential face and the outer circumferential face, at a position separated from the first through hole by a predetermined distance along the longitudinal axis of the endoscope insertion portion (FIG. 4A).
With respect to claim 4, Kitagawa et al. teaches a depth of the accommodating portion from the outer circumferential face side of the small diameter portion is same as an outer diameter dimension of the wire or smaller than the outer diameter dimension of the wire by a predetermined dimension (the accommodating portion is the surface of the small diameter portion and therefore has no depth; having no depth is “smaller than the outer diameter dimension of the wire by a predetermined dimension” wherein the predetermined dimension is the outer diameter dimension of the wire).
With respect to claim 5, Kitagawa et al. teaches the relief portion includes a terminal end in the intermediate diameter portion (FIG. 2); and the relief portion is formed such that a width and a depth are the same as or larger than a width and the depth of the accommodating portion (as set forth above, the accommodating portion has no depth, therefore any depth of the receiving portion is larger than the depth of the accommodating portion).
With respect to claim 6, Kitagawa et al. teaches the tubular member is a distal end tubular member provided on a distal end of a bending portion provided in a middle of the endoscope insertion portion (FIG. 1 for example).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795